COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Overton *
Argued at Norfolk, Virginia


SURFACE TECHNOLOGIES CORPORATION AND
 NATIONAL UNION FIRE INSURANCE COMPANY
 OF PITTSBURGH
                                         MEMORANDUM OPINION** BY
v.        Record No. 1468-98-1           JUDGE NELSON T. OVERTON
                                             FEBRUARY 2, 1999
KERRY ORLANDO RIDLEY


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            F. Nash Bilisoly (Kelly O. Stokes;
            Vandeventer Black, on briefs), for
            appellants.

            Gregory E. Camden (Montagna, Klein & Camden,
            on brief), for appellee.



     Surface Technologies Corporation (employer) appeals an award

of the Workers' Compensation Commission (commission) awarding

Kerry O. Ridley (claimant) temporary total disability benefits.

The commission found that claimant sustained a compensable injury

when a co-worker struck claimant's head with a bar.    Although

employer has presented several questions for review, they all

amount to the single issue of whether the commission's award is

supported by the evidence.    Because we hold that the evidence was

sufficient to support the commission's award, we affirm.
     *
      Judge Overton participated in the hearing and decision of
this case prior to the effective date of his retirement on
January 31, 1999 and thereafter by his designation as a senior
judge pursuant to Code § 17.1-401, recodifying Code
§ 17-116.01:1.
     **
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
     The parties are fully conversant with the record and because

this memorandum opinion carries no precedental value, we include

only those facts necessary to disposition of this appeal.

     Viewing the evidence in the light most favorable to

claimant, the prevailing party below, see R.G. Moore Bldg. Corp.

v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990), the

evidence proves that on March 7, 1996, claimant was struck from

behind by a co-worker, Timothy Weeks.   Weeks was upset because

claimant had re-assigned Weeks to a less desirable job earlier

that day.   Weeks and claimant scuffled, claimant pinned Weeks to

the ground and then released him.   As claimant turned and walked

away, Weeks picked up a metal bar and struck claimant in the back

of the head.
     While there was some conflicting testimony regarding the

cause and nature of the fight, the commission accepted claimant's

testimony as more credible than that of several other witnesses.

The commission found that claimant was injured as a result of

the work-related disagreement and the injury was compensable.

The commission specifically rejected employer's argument that

claimant was the aggressor in the fight or that the fight

constituted "horseplay."

     When reviewing the sufficiency of the evidence in support of

compensation awards:

            "[w]e do not retry the facts before the

            Commission nor do we review the weight,



                                - 2 -
          preponderance of the evidence, or the

          credibility of witnesses.     If there is

          evidence or reasonable inference that can be

          drawn from the evidence to support the

          Commission's findings, they will not be

          disturbed by this Court on appeal, even

          though there is evidence in the record to

          support contrary findings of fact."

Ford Motor Co. v. Hunt, 26 Va. App. 231, 236, 494 S.E.2d 152,

154-55 (1997) (quoting Caskey v. Dan River Mills, Inc., 225 Va.
405, 411, 302 S.E.2d 507, 510-11 (1983)).    Because the evidence

fully supports the commission's findings, we shall not disturb

them on appeal.

     Claimant has placed one additional issue before us.    He asks

that employer pay claimant's attorney's fees and costs incurred

by the appeal.    While employer's arguments are unoriginal, we

cannot say they were "brought, prosecuted, or defended without

reasonable grounds."   Code § 65.2-713(A).   We, therefore, decline

to assign claimant's attorney's fees and costs to employer.

     Because the evidence is sufficient to support the

commission's findings, we affirm claimant's award.
                                                         Affirmed.




                                - 3 -